Case 7:19-cr-00685-VB Document 44 Filed 01/22/20 Page 1 of 1

 

    
 
  

 

LaDy

APPLICATION GRANTED:

Although the government's opposition to this request is not
unreasonable, after consulting with defendant's pretrial services officer,
the Court concludes that the curfew/location monitoring condition can
safely be removed. Defendant has been compliant with the conditions of
his release, has followed the recommendations of his pretrial services
officer, and has a stable residence in his father's home. Moreover, his
FS TH te employment with his father's videography business has been verified.

fond EODORE S. GRE : : 2 : : '

- 7 c o - RICHARD D. witcd The pretrial services officer shall have discretion to permit defendant to

7 stay overnight at his mother's home in Spring Valley, NY, while she
recovers from surgery, so long as he maintains his authorized residence
with his father in the Bronx. All other conditions of release shall remain in

; effect.
Hon. Vincent L.
United States Di SO Vi DERED,

300 Quarropas § mel ( (xv | a4tfe

White Plains, Ne
Wu L. Briccetti, U.S.D.J. Date
re: United States v. Mark Garcia. 19-cr-685 (VB)

x oa:

ALL

January 22, 202(

 

 

 

Dear Judge Briccetti:

This letter is an application to remove the curfew and electronic monitoring conditions of
Mark Garcia’s bail. I am advised by Pretrial Services Officer John Moscato that his office has no
objection to this removal. I had notified the government of my intention to make this application
but have not yet been advised of the government’s position.

Mr. Garcia has been on monitoring for more than six months and has a good record of
compliance. He has been scrupulous about contacting me to obtain Court authorization whenever
he has sought modifications to his bail conditions. He is in a stable living situation with his father,
has been employed in his father's business and is also seeking other employment.

The defendant also asks that the Court authorize the pretrial services office, in its discretion,
to permit Mr. Garcia to have some overnight visits at the home of his mother in Spring Valley, New
York, while maintaining his current authorized residence with his father in the Bronx. The reason
for this request is that Mr. Garcia’s mother is expected to undergo surgery this week and Mr. Garcia
wishes to be with her while she recovers. The government advises me that it does not object to this
part of the application.
Very truly yours,

/s/ Theodore S. Green
Theodore S. Green

ce: All counsel (by ECF)
U.S. Pretrial Services Officer John Moscato

 
